Citation Nr: 1042625	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for rheumatic 
fever.

2.  Entitlement to service connection for hypertension, 
hypertensive heart disease, and arteriosclerotic heart disease.

3.  Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to July 
1955.

The convoluted procedural history of this case is worthy of 
explanation.  The Veteran was first denied service connection for 
rheumatic fever in a July 1981 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Although notified of the denial in August 1981, the Veteran did 
not appeal that decision.  The Veteran filed a petition to reopen 
his previously denied claim for service connection for rheumatic 
fever in November 1993.  That claim was denied in an April 1994 
rating action by the RO, in which the RO found that the Veteran 
had not submitted new and material evidence.  The Veteran then 
filed claims for service connection for hypertension and 
hypertensive and/or arteriosclerotic heart disease and for an 
increased rating for his service-connected rheumatic heart 
disease in June 1994.  These claims were denied in a June 1995 
rating action.  The Veteran timely appealed the denial of all 
three claims, and the matters were initially remanded by the 
Board of Veterans' Appeals (Board) in a November 1996 remand 
directing the agency of original jurisdiction (AOJ) to obtain 
medical examination of the Veteran, noting that the medical 
evidence of record at that time was both contradictory and 
inconclusive as to the Veteran's claims.  The AOJ obtained a VA 
medical examination, in partial compliance with the Board's 
directives, and again denied the Veteran's claims via February 
1998 and June 1998 supplemental statements of the case.  The 
Veteran again appealed to the Board, and the Board again remanded 
his claims in July 2000.  In that remand, the Board instructed 
the AOJ to seek particular medical evidence and further VA 
examination of the Veteran.  

In a June 2004 remand and September 2005 decision on unrelated 
matters, the Board noted that the Veteran's claims addressed 
herein "remained in remand status" and were not ripe for Board 
review.  However, the Veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court), and 
in March 2007, the Veteran's representative and VA's General 
Counsel filed a Joint Motion to Vacate and Remand the Board's 
September 2005 decision.  The Court granted the motion in March 
2007 and vacated and remanded.  The basis for the motion was that 
the Board had failed to direct the AOJ to complete development of 
the Veteran's claims, including particularly the VA medical 
examinations sought by the Board in the November 1996 and July 
2000 remands. The Board subsequently remanded the case in March 
2009 to the AOJ for further notification, evidentiary 
development, and adjudication.  The Board instructed the AOJ to 
provide VCAA-compliant notice, provide the Veteran with a VA 
examination, and then re-adjudicate the claims.  The AOJ sent the 
Veteran a VCAA-compliant notice letter in March 2009 and 
scheduled the Veteran for a VA examination, which was conducted 
in October 2009.  The Veteran was then provided a supplemental 
statement of the case in August 2010, in which the AOJ again 
denied the Veteran's claims.  Thus, with regard to the claims 
decided herein, there is compliance with the Board's remand 
instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

The Board must address the question of whether new and material 
evidence has been received to reopen the Veteran's claim for 
service connection for rheumatic fever.  This is so because the 
issue goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim for 
service connection for rheumatic fever as a claim to reopen.

The Veteran was afforded hearings in September 1996 and October 
1998 before a Veteran's Law Judge who has since left the Board.  
Because regulation requires that a member of the Board who 
conducts a hearing also participate in the final determination of 
the claim, and because the Board member who conducted the 
September 1996 and October 1998 hearings is no longer available, 
the Veteran was offered the opportunity to appear at another 
hearing.  He provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2008, who has made 
the determinations set forth below as required by 38 C.F.R. § 
20.707 (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  In a July 1981 rating decision, the RO denied the Veteran's 
claim for service connection for rheumatic fever.  The Veteran 
did not perfect an appeal of the decision.  

2.  Evidence received since the RO's July 1981 denial of the 
Veteran's claim for service connection for rheumatic fever, by 
itself or when considered with previous evidence of record, is 
not so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Any hypertension, hypertensive heart disease, or 
arteriosclerotic heart disease is not related to military service 
or an event of service origin.


CONCLUSIONS OF LAW

1.  The RO's July 1981 denial of the Veteran's claim of service 
connection for rheumatic fever is final.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the RO's July 1981 decision is not 
new and material evidence sufficient to reopen a claim of service 
connection for rheumatic fever.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The Veteran does not have hypertension, hypertensive heart 
disease, or arteriosclerotic heart disease that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the 
Veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  In this case, the 
Veteran's claims were not final as of the date of the VCAA's 
enactment and have remained pending since the Veteran's initial 
filings in November 1993 and June 1994.  The provisions of the 
VCAA and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims being decided 
herein has been accomplished.

In this respect, through a March 2009 notice letter, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice in the March 2009 letter concerning the 
assignment of rating criteria and effective dates.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims, and 
has been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the March 2009 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO notified the Veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2009 notice 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  In addition, the Veteran was given the 
opportunity to respond following the above-mentioned notice 
letter.  The Board further notes that although notice regarding 
an award of an effective date or rating criteria was not provided 
until after the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
was supplied with notice pursuant to Dingess/Hartman via the 
notice letter in March 2009.  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a decision 
as to the application to reopen the claim for service connection 
for rheumatic fever has been accomplished.  Specifically, with 
regard to reopening the claim, the RO informed the Veteran of the 
requirements as set forth in 38 C.F.R. § 3.156(a) by notice 
letters in November 1993 and March 2009.  The November 1993 
notice letter provided the regulatory language of "new and 
material" evidence in effect at the time the Veteran filed his 
petition to reopen.  In addition, the Veteran was told in the 
March 2009 notice letter of the evidence and information 
necessary to establish a claim for entitlement to service 
connection.  Specifically regarding VA's duty to notify, the 
Board finds that the March 2009 notice letter to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the possession of the agency of 
original jurisdiction (AOJ), what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.

However, the Board notes that the duty to provide notice relating 
to the Veteran's claims was not fully satisfied prior to the 
initial unfavorable decisions by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of fully compliant notice, followed 
by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior 
to the initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (holding that the issuance of a fully 
compliant VCAA notification followed by re-adjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  
Nevertheless, lack of harm may be shown (1) when any defect was 
cured by actual knowledge on the part of the claimant; (2) when a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) when a benefit could not have been 
awarded as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the March 2009 notice letter 
that fully addressed all notice elements required by Pelegrini, 
supra.  Specifically, the March 2009 notice letter notified the 
appellant of his and VA's respective duties for obtaining 
evidence. The letter also gave examples of the types of medical 
and lay evidence that the Veteran could submit or ask VA to 
obtain in support of his claims.  The March 2009 notice letter 
also notified the Veteran that, to be considered material, 
evidence he supplied must pertain to the reason his claim was 
previously denied.  Further, the March 2009 letter provided the 
appellant specific notice of the elements of service connection 
that were the basis for the July 1981 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although not all notices were 
sent before the initial decision in this matter, the Board finds 
that the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and given 
ample time to respond.  The AOJ has also re-adjudicated the 
claims after the notice was provided; this was done by way of an 
August 2010 supplemental statement of the case.  The Board 
further notes that although the Court has held in Mayfield, 
supra, that post-decisional documents are inappropriate vehicles 
with which to provide notice, the AOJ in this case provided VCAA-
compliant notice that was followed by a re-adjudication of the 
Veteran's claims.  The Board concludes that during the 
administrative appeal process the Veteran was provided the 
information necessary such that further action to provide 
additional notice would be merely duplicative of what has already 
transpired.

Moreover, although sent after the RO's initial adjudication of 
the Veteran's claims, the March 2009 notice letter provided the 
Veteran with the criteria for assigning a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The Board concludes that although the complete 
notice required by the VCAA was not provided until after the RO 
initially adjudicated the Veteran's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice under 
the VCAA requires remand.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claims decided herein.  The 
Veteran's service treatment records have been obtained and 
associated with the claims file, as have records of post-service 
treatment the Veteran has received from private and VA treatment 
providers.  The Veteran was given multiple VA examinations during 
the course of the appeal period; reports of those examinations 
are of record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case, to 
include particularly the October 2009 examination, are adequate, 
as they are predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran, and 
document that the examiners conducted full physical examinations 
of the Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the claims decided herein has been met.  38 C.F.R. § 
3.159(c)(4).  The Veteran has further been given the opportunity 
to submit evidence, and he has provided written argument in 
support of his claims and has further testified before the 
undersigned Veterans Law Judge.  Otherwise, the Veteran has not 
identified, and the record does not indicate, existing records 
pertinent to the claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Petition to Reopen Previously Denied Claim

The Veteran's claim for service connection for rheumatic fever 
was previously considered and denied in a July 1981 RO decision.  
As the Veteran did not appeal that decision, it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The Veteran sought to reopen the claim in 
November 1993.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a), provides 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).  (The definition of "new and material" evidence 
was changed in 2001; however, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2009)).  Given the date of claim culminating in the 
instant appeal-November 29, 1993-the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001; that version appears in the 2001 edition of Title 38 of the 
Code of Federal Regulations.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
"merely cumulative" of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last and only final denial pertinent to the Veteran's 
claimed rheumatic fever was the July 1981 RO denial.  For 
purposes of the new and material analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
13 (1992).

Furthermore, even if the RO has reopened a claim, the Board must 
determine whether new and material evidence has been presented 
before it can reopen a claim to re-adjudicate the issue on the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence of record at the time of the July 1981 RO decision 
included the Veteran's service treatment records as well as 
records of private treatment the Veteran had obtained since 
service.  Review of the Veteran's service treatment records 
reflects that he was treated in service for an episode of heart 
enlargement and was noted to have a systolic murmur.  No definite 
diagnosis of rheumatic fever was assigned at any time during 
service, and at the Veteran's June 1955 separation examination, 
his heart was found to be normal.  Post-service records indicate 
that the Veteran was seen by private providers on multiple 
occasions for complaints of heart problems; a private opinion 
dated in September 1961 reflects a diagnosis of rheumatic heart 
disease with mitral insufficiency "[d]espite a negative history 
of rheumatic fever."  Other letters from private physicians 
similarly assign the Veteran a diagnosis of rheumatic heart 
disease.  In one such letter, dated in September 1960, another 
private physician opined that, based on his history and physical 
examination, the Veteran "most likely ... had a mitral valvulitis 
probably due to rheumatic fever."  The Veteran was also provided 
multiple VA examinations prior to the July 1981 rating decision.  
Reports of these examinations, including those conducted in 
September 1961 and March 1965, reflect the Veteran's reported 
history of rheumatic heart disease but did not diagnose or find a 
history of rheumatic fever.  In June 1972, a VA examiner 
diagnosed the Veteran with inactive rheumatic heart disease.  

In denying the claim of service connection for rheumatic fever in 
the July 1981 rating decision, the RO found that service 
connection was not warranted because there was no evidence of 
record to indicate that the Veteran had in fact experienced 
rheumatic fever while in military service.  See 38 C.F.R. § 
3.303.  

Evidence added to the record since the July 1981 decision 
includes treatment records from the Veteran's ongoing private and 
VA treatment as well as reports from multiple VA examinations.  
The Veteran has further submitted multiple statements in support 
of his claim and has testified before the undersigned Veterans 
Law Judge.  Review of those records reflects that both private 
and VA treatment records confirm that the Veteran is receiving 
ongoing care for complaints of chest pain and other heart 
problems; he also carries current diagnoses of hypertension and a 
systolic murmur or mitral regurgitation.  However, the Board 
finds that the new treatment records generally contain the same 
information as the treatment records previously of record.  The 
records further document the findings of a private physician whom 
the Veteran consulted in 1994; letters from that physician dated 
in January and June of that year indicate that the physician 
"d[id] not believe" that the Veteran had rheumatic heart 
disease" and that rheumatic disease was "pretty much ruled 
out" by examination and testing.  Private records from May 2004 
indicate the Veteran reported a history of hypertension and 
rheumatic fever in service, but otherwise offer no evidence or 
opinion as to whether the Veteran in fact was so diagnosed while 
on active duty.  

At the Veteran's March 1997 VA examination, the examiner 
acknowledged the Veteran's contentions that he had initially 
suffered from rheumatic fever in service and that the disease led 
to his current heart problems.  The examiner reviewed the 
Veteran's in-service and post-service medical records and 
conducted a full physical examination of the Veteran, assigning a 
diagnosis of hypertension and left ventricular hypertrophy.  The 
examiner opined that it was "conceivable" that the Veteran had 
rheumatic fever in service but that without the proper test 
results, such a conclusion was impossible to ascertain with any 
certainty.  Further VA examinations noted the Veteran's reported 
history of rheumatic fever in service but provided no opinions as 
to whether he actually incurred the disease at any point.  In 
particular, the Veteran's October 2009 VA examiner concluded, 
after extensive review of the Veteran's record and physical 
examination, that he had never had rheumatic fever in service and 
that his current cardiac difficulties were related to non-
service-connected hypertension and the aging process instead.  

The Veteran has also submitted multiple documents and statements 
to VA since the July 1981 rating decision and has testified 
before the undersigned Veterans Law Judge at a hearing in 
September 2008.  The substance of the Veteran's statements is the 
same as his contentions prior to the last final denial:  he 
claims that he was diagnosed with rheumatic fever while on active 
duty, and that that disease has caused him medical problems that 
persist.  

In consideration of the additional evidence received since the 
prior July 1981 final decision, the Board finds that new and 
material evidence sufficient to reopen the previously denied 
claim of service connection has not been received.  Evidence 
relating the Veteran's current mitral insufficiency to an in-
service bout of rheumatic fever was of record and considered in 
the prior decision.  To that end, the Board looks particularly to 
the September 1960 letter submitted by a private treating 
physician, in which the physician opined that "most likely [the 
Veteran] had a mitral valvulitis probably due to rheumatic 
fever."  The opinion offered by the Veteran's March 1997 VA 
examiner is substantively the same, in that the physician opined 
that the Veteran "could have had rheumatic fever with residual 
mitral regurgitation."  Thus, this information does not tend to 
prove the Veteran's claim in any manner different from what was 
already shown in 1981 and which was evident in the Veteran's 
earlier contentions, the lay statements he submitted, and 
treatment records dating from and after service.  Consequently, 
the Board finds that the new evidence differs from what was 
previously of record, but substantively it is the same.  In other 
words, with respect to what is required to show a current 
diagnosis or a relationship to military service, it is cumulative 
of what was previously known.

Having reviewed all of the evidence received since RO's July 1981 
denial of the Veteran's claim for service connection for 
rheumatic fever, the Board finds that there is new evidence that 
was not previously of record, but that none of it tends to show 
anything beyond what was known previously.  Here, much of the 
additional evidence is new, in the sense that it was not 
previously before VA decision makers.  The Veteran continues to 
be seen for complaints of problems with his heart, but such 
information does not help resolve the question of whether he had 
rheumatic fever in service or has any disability related to his 
period of active duty, at least not beyond what was shown 
previously.  Even the Veteran's own statements are the same as 
before.  Absent new evidence that is not cumulative, the new 
evidence is not material.  That is, by itself or when considered 
in connection with the evidence previously assembled, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  New and material 
evidence has not been received.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2001).

In view of the foregoing, the Board finds that, as new and 
material evidence has not been received, the Veteran's claim of 
service connection for rheumatic fever is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).



B.  Service Connection Claim

The Veteran is seeking service connection for hypertension, 
hypertensive heart disease, and arteriosclerotic heart disease, 
which he claims are the result of his time in service.  
Specifically, the Veteran contends that he suffered from 
rheumatic fever in service that has caused him to develop heart 
problems in addition to service-connected rheumatic heart 
disease.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against these claims.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b). 

Relevant medical evidence of record consists of the Veteran's 
service treatment records, as well as records of private and VA 
treatment the Veteran has received since service.  The Veteran 
has also submitted written statements to VA and testified before 
the undersigned Veterans Law Judge at a hearing in September 
2008.  Review of the Veteran's service treatment records reflects 
that, at a July 1951 entry report of medical examination, the 
Veteran was found to have a normal heart.  He was treated during 
service for tonsillitis that progressed into pneumonia, and 
during that treatment the Veteran was noted to have an apparent 
heart enlargement.  At a June 1954 treatment visit, the Veteran 
was noted to have no symptoms of rheumatic fever or heart disease 
and to have "questionable overall heart enlargement."  He was 
noted to have a systolic murmur and diagnosed with a probable 
functional murmur.  Cardiac fluoroscopy performed in January 1955 
noted an enlarged heart, but no etiology was provided.  At a 
treatment visit in February 1955, the Veteran was noted to have a 
heart enlargement that was asymptomatic.  At that time, the 
Veteran's treatment provider opined that the Veteran's 
enlargement could be explained "only on basis of myocarditis 
which EKG doesn't support or sudden decompensation of a rheumatic 
heart with MI - I favor latter."  On one occasion during 
service, the Veteran was noted to have an elevated blood pressure 
of 172/116 in June 1955.  However, at his separation examination, 
the Veteran was noted to have a normal heart, with only a history 
of cardiac enlargement, "cause unknown."  His blood pressure 
was within normal limits at that time, and he was not diagnosed 
with hypertension during service.

The Veteran was provided with multiple VA examinations in the 
years following service.  At those examinations, in 1955, 1956, 
1961, and 1965, the Veteran was diagnosed only with a systolic 
murmur and rheumatic heart disease; no hypertension, hypertensive 
valvular disease, or arteriosclerotic heart disease was noted at 
any examination.  Similarly, private treatment records from that 
time period reflect only diagnoses of rheumatic heart disease; no 
other heart problems were noted in those years.  The first 
diagnosis of hypertension the Veteran received was in 1963, as 
noted in a May 1963 letter from a private treatment provider.  
The diagnosis of hypertension was confirmed in a September 1975 
VA examination, although no etiological opinion was provided in 
either case.  Since that time, the Veteran has carried a 
diagnosis of hypertension, for which he has consistently sought 
treatment.  

The Veteran was provided VA examination in conjunction with the 
instant claim on multiple occasions.  At a January 1997 
examination, the VA examiner assigned the Veteran diagnoses of 
hypertensive disease with mild mitral regurgitation and noted a 
history of a single instance of high blood pressure while in 
service.  The examiner indicated that the etiology of these 
disease processes was unclear.  He did not offer an opinion as to 
whether it was as likely as not that any disease process was 
related to the Veteran's period of active service.  Moreover, 
although he pointed out that increased blood pressure was shown 
in service, he did not discuss whether the Veteran had 
hypertension, and if so, whether it was related to the increased 
blood pressure that the Veteran displayed on active duty.

In March 1997, the Veteran was again provided VA examination.  At 
that time, the VA examiner discussed the Veteran's documented in-
service cardiac complaints and treatment as well as his history 
of hypertension, left ventricular hypertrophy, and systolic 
murmur.  The examiner did not, however, indicate whether the 
identified disorders were related to the in-service complaints 
and treatment.  For instance, the VA examiner did not 
definitively rule in or rule out the presence of hypertension, 
hypertensive heart disease, or arteriosclerotic heart disease, 
instead diagnosing a history of hypertension and opining only 
that arteriosclerotic heart disease could not be excluded.

The RO afforded the Veteran another examination in March 1998.  
According to a report of this examination, the Veteran complained 
of dyspnea on exertion as well as occasional spontaneous angina.  
The examiner noted that the Veteran had a systolic murmur but did 
not have an enlarged heart, which finding was confirmed by 
radiographic examination.  The examiner found the Veteran to have 
a normal sinus rhythm with minimal left ventricular hypertrophy.  
No stress test was conducted due to the Veteran's "significant 
musculoskeletal problems."  The examiner assigned the Veteran 
diagnoses of hypertension and cardiac murmurs and noted that he 
had been labeled as having rheumatic heart disease since 
discharge from service.  The physician indicated, however, that 
there was no clear evidence of rheumatic mitral valve disease and 
concluded that in the absence of diagnostic studies he was not 
able to diagnose atherosclerotic coronary disease.  

Pursuant to the Board's March 2009 remand, the Veteran was again 
provided VA medical examination in October 2009.  Report of that 
examination reflects that the examiner reviewed the Veteran's 
extensive medical records and also elicited a medical history 
from the Veteran.  The examiner noted that the Veteran had 
multiple diagnoses of hypertension, coronary artery disease, 
angina, systolic murmur, and rheumatic heart disease, although he 
pointed to multiple documents in the record indicating that the 
Veteran does not in fact suffer from rheumatic heart disease.  
The examiner conducted physical examination and noted the 
Veteran's complaints of fatigue, angina, and dizziness, as well 
as his report of first being diagnosed with hypertension during 
service.  The examiner diagnosed the Veteran with aortic 
sclerosis, essential hypertension, mild left ventricular 
hypertrophy, and "trivial mitral, tricuspid, and pulmonic 
regurgitation."  The examiner explained that he did not believe 
the Veteran ever had rheumatic fever or rheumatic heart disease 
and was instead "simply erroneously overdiagnosed" during 
service.  Upon considering the Veteran's service treatment 
records, the examiner further stated that, because the Veteran 
had not been diagnosed with hypertension during service, his 
current hypertension was not related to active duty.  

The Veteran further testified before the undersigned Veterans Law 
Judge at a hearing at VA's Central Office in September 2008.  At 
that hearing, the Veteran contended that he was first treated for 
high blood pressure in service and had had high blood pressure 
since.  He also stated that he was first treated for a heart 
murmur while on active duty, for which he still receives 
treatment.   The Veteran further contended, as he has on multiple 
written statements to VA, that he had rheumatic fever in service 
that he believes has caused his current heart problems.

Upon review of the evidence of record, the Board finds that there 
is no competent evidence medically relating any current 
hypertension, hypertensive heart disease, or arteriosclerotic 
heart disease to military service.  Absent a medical opinion in 
the record of a relationship to military service, the Veteran's 
claim for service connection for hypertension, hypertensive heart 
disease, or arteriosclerotic heart disease must be denied.  As 
noted above, the Board acknowledges that the Veteran has reported 
that he first experienced symptoms of heart disease during 
service.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand knowledge 
(i.e., experiencing symptoms either in service or after service).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to say that any such symptoms experienced in service 
were a result of or worsened by any incident in service or were 
of a chronic nature to which a specific current disability is 
attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, 
the lack of contemporaneous medical records is something that the 
Board can consider and weigh against a Veteran's lay evidence.  
Id.  In this case, although the Veteran has contended that he has 
suffered from cardiac disabilities separate from his service-
connected rheumatic heart disease since service, the Board finds 
persuasive that there is no notation in the July 1955 separation 
report of medical examination concerning any such cardiac 
disability or any symptoms that might be associated with such 
disorders.  Indeed, at that time the Veteran's heart was found to 
be normal; the sole notation concerning the Veteran's heart on 
the examination reported noted only that he had a history of 
cardiac enlargement of unknown etiology during service.  
Likewise, there is no medical evidence demonstrating that, before 
the Veteran's September 1963 hypertension diagnosis, the Veteran 
had complained of any such disability to any medical professional 
at any time since his separation from service.

The Board concedes that the Veteran currently has hypertension 
and has, on at least some occasions, been assigned diagnoses of 
hypertensive heart disease and arteriosclerotic heart disease.  
However, none of the Veteran's multiple private and VA treatment 
providers and examiners has provided an opinion that any 
hypertension, hypertensive heart disease, or arteriosclerotic 
heart disease is related in any way to service.  Thus, in this 
case, when weighing the evidence of record, the Board finds 
compelling the lack of any evidence etiologically linking the 
Veteran's current disabilities to service.  The most recent VA 
examiner addresses this question and finds that any such problems 
are not related to service.  He points to specific tests in 
support of his conclusions, including tests that suggest that 
hypertension was not a problem until many years after service.  
The Board is persuaded by this opinion that is not contradicted 
by any other competent opinion reflecting evaluation of test 
reports and the entire record.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is simply not competent to provide a probative opinion on 
a medical matter, such the relationship between any current 
complaints and military service.  See Bostain, 11 Vet. App. at 
127.

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension, hypertensive heart disease, and 
arteriosclerotic heart disease.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for rheumatic fever is denied.

Entitlement to service connection for hypertension, hypertensive 
heart disease, or arteriosclerotic heart disease is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim for an increased rating for his service-connected 
"rheumatic" heart disease.  

Here, the Board notes that the Veteran has undergone multiple VA 
examinations during the course of this appeal.  In that 
connection, pursuant to the Board's March 2009 remand, the 
Veteran was provided VA examination in October 2009.  At that 
time, the examiner provided a detailed explanation of the 
Veteran's medical history and current physical condition.  
Although the Veteran had been previously found to likely have 
rheumatic heart disease, the examiner provided a detailed 
explanation for why it cannot be said that the Veteran ever had 
rheumatic fever.  In line with this conclusion by the examiner, 
it should be pointed out that the RO originally service connected 
the Veteran in 1956 for "heart disease (possibly rheumatic)."  
This characterization was later changed over the years to 
"rheumatic heart disease," suggesting that the Veteran in fact 
had had rheumatic fever.  While the RO has recently concluded 
that an increased rating is not warranted because it has now been 
determined that the Veteran does not in fact have heart disease 
of a rheumatic etiology, the Veteran was service connected for 
heart problems that began in service, whether of a rheumatic 
etiology or not.  This was evident in the 1956 rating decision.

Given the examiner's assessment regarding rheumatic fever, the 
examiner's finding that the Veteran does in fact have mitral, 
tricuspid, pulmonic regurgitation, which suggests some sort of 
valve problem like what was shown in service, and because the 
Veteran was originally service connected for some sort of "heart 
disease," the Board finds that further information is required 
before a final assessment is made regarding the extent of the 
service-connected "heart disease."  In other words, it must be 
determined whether any heart problem traceable to service (and 
contemplated by the grant of service connection in 1956) is now 
manifesting itself in a disabling fashion.

In this case, the RO has evaluated the Veteran's service-
connected disability under Diagnostic Code 7000 for "valvular 
heart disease (including rheumatic heart disease)."  See 38 
C.F.R. §§ 4.20, 4.104 (2010).  When evaluating a heart disorder 
under that diagnostic code, a rating is primarily determined by 
the level of MET workload that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The METs are determined by an 
appropriate exercise test or by estimation by a medical examiner.  
Although the Veteran was afforded VA examination in October 2009 
pursuant to the remand, a MET workload was not determined.  The 
Board thus finds that in light of the above findings, further 
testing should be done with respect to any heart problems that 
can be said to be traceable to the service-connected disease 
process that began in service, whether characterized as a non-
rheumatic process or not.  Consequently, in order for the claims 
file to contain sufficient evidence for rating purposes, the 
Veteran should be scheduled for a VA cardiovascular examination 
to determine the level of severity of service-connected 
processes.  Under these circumstances, evidentiary development is 
needed to fully and fairly evaluate the Veteran's claim for an 
increased rating for his service-connected disability.  
38 U.S.C.A. § 5103A (West 2010).  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be scheduled for 
cardiovascular evaluation by a physician 
with sufficient expertise to determine the 
severity of the Veteran's service-
connected disability.  (The Veteran should 
be notified that failure to report to any 
scheduled examination, without good cause, 
could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2010).)  The 
entire claims file, including a copy of 
this remand, must be made available to and 
reviewed by the physician designated to 
examine the Veteran.  All appropriate 
tests and studies must be accomplished, 
and all clinical findings must be reported 
in detail.  The physician should study the 
Veteran's history of heart symptoms, 
including those noted in the Veteran's 
military service records, and conduct an 
examination with a view toward 
ascertaining which heart symptoms the 
Veteran now experiences that are traceable 
to military service and how severely such 
symptoms now affect the Veteran.  

An exercise test should be provided to 
determine the level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops.  If a laboratory determination 
of METs by exercise testing cannot be done 
for medical reasons, an estimate of the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops must 
be provided instead, and an explanation 
given for why METs testing is not 
indicated.  The examiner must report 
whether there is evidence of active 
valvular infection, chronic congestive 
heart failure, or more than one episode of 
acute congestive heart failure in the past 
year due to service-connected disease.  
The examiner must also note the percentage 
of ejection fraction due to left 
ventricular dysfunction and must also 
determine whether there is evidence of 
cardiac hypertrophy or dilation as 
documented by electrocardiogram, 
echocardiogram or chest x-ray that is 
traceable to the service-connected disease 
process.  The examiner must also state 
whether continuous medication is required.  

If only some of the Veteran's symptoms or 
decreases in heart function are due to 
disease traceable to service, such as 
certain valve disease, the examiner must 
provide his/her best estimate of the 
workload (expressed in METs) that causes 
in dyspnea, fatigue, angina, dizziness, or 
syncope due solely to service-connected 
disease.  The examiner must also note 
whether any hypertrophy or dilatation is 
due to service-connected disease, as 
opposed to other disability.

2.  The adjudicator must ensure that the 
requested medical report complies with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
reviewer/examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the claim 
for an increased rating for service-
connected heart disease, currently 
evaluated as 10 percent disabling, must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the Veteran 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


